 



EXHIBIT 10.1
 
CREDIT AGREEMENT
by and among
JOHN B. SANFILIPPO & SON, INC.
as Borrower,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
WELLS FARGO FOOTHILL, LLC
as the Arranger and Administrative Agent,
and
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL),
as Documentation Agent
Dated as of February 7, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   DEFINITIONS AND CONSTRUCTION     1  
 
               
 
  1.1   Definitions     1  
 
  1.2   Accounting Terms     1  
 
  1.3   Code     1  
 
  1.4   Construction     1  
 
  1.5   Schedules and Exhibits     2  
 
                2.   LOAN AND TERMS OF PAYMENT     2  
 
               
 
  2.1   Revolver Advances     2  
 
  2.2   [Reserved.]     2  
 
  2.3   Borrowing Procedures and Settlements     2  
 
  2.4   Payments     7  
 
  2.5   Overadvances     9  
 
  2.6   Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations     9  
 
  2.7   Cash Management     10  
 
  2.8   Crediting Payments; Clearance Charge     11  
 
  2.9   Designated Account     11  
 
  2.10   Maintenance of Loan Account; Statements of Obligations     11  
 
  2.11   Fees     12  
 
  2.12   Letters of Credit     12  
 
  2.13   LIBOR Option     14  
 
  2.14   Capital Requirements     16  
 
  2.15   Maximum Revolver Amount Increases     16  
 
                3.   CONDITIONS; TERM OF AGREEMENT     17  
 
               
 
  3.1   Conditions Precedent to the Initial Extension of Credit     17  
 
  3.2   Conditions Precedent to all Extensions of Credit     17  
 
  3.3   Term     18  
 
  3.4   Effect of Termination     18  
 
  3.5   Early Termination by Borrower     18  
 
                4.   REPRESENTATIONS AND WARRANTIES     18  
 
               
 
  4.1   No Encumbrances     19  
 
  4.2   Eligible Accounts     19  
 
  4.3   Eligible Inventory     19  
 
  4.4   Equipment     19  
 
  4.5   [Reserved.]     19  
 
  4.6   Inventory Records     19  
 
  4.7   Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims     19
 
  4.8   Due Organization and Qualification; Subsidiaries     20  
 
  4.9   Due Authorization; No Conflict     20  
 
  4.10   Litigation     21  
 
  4.11   Financial Statements and Condition     21  
 
  4.12   Fraudulent Transfer     21  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  4.13   Employee Benefits     22  
 
  4.14   Environmental Condition     22  
 
  4.15   Intellectual Property     22  
 
  4.16   Leases     22  
 
  4.17   Deposit Accounts and Securities Accounts     22  
 
  4.18   Complete Disclosure     22  
 
  4.19   Indebtedness     23  
 
  4.20   Growers’ Liens     23  
 
                5.   AFFIRMATIVE COVENANTS     23  
 
               
 
  5.1   Accounting System     23  
 
  5.2   Collateral Reporting     23  
 
  5.3   Financial Statements, Reports, Certificates     23  
 
  5.4   Guarantor Reports     23  
 
  5.5   Inspection     23  
 
  5.6   Maintenance of Properties     23  
 
  5.7   Taxes     24  
 
  5.8   Insurance     24  
 
  5.9   Location of Inventory and Equipment     24  
 
  5.10   Compliance with Laws     24  
 
  5.11   [Reserved.]     24  
 
  5.12   Existence     24  
 
  5.13   Environmental     25  
 
  5.14   Disclosure Updates     25  
 
  5.15   Control Agreements     25  
 
  5.16   Formation of Subsidiaries     25  
 
  5.17   Further Assurances     25  
 
  5.18   Existing Letter of Credit     26  
 
  5.19   Growers’ Liens     26  
 
  5.20   Post-Closing Conditions     26  
 
  5.21   Term Lender Collateral Account     26  
 
                6.   NEGATIVE COVENANTS     26  
 
               
 
  6.1   Indebtedness     26  
 
  6.2   Liens     27  
 
  6.3   Restrictions on Fundamental Changes     27  
 
  6.4   Disposal of Assets     27  
 
  6.5   Change Name     27  
 
  6.6   Nature of Business     27  
 
  6.7   Prepayments and Amendments     27  
 
  6.8   Change of Control     27  
 
  6.9   Consignments     27  
 
  6.10   Distributions     28  
 
  6.11   Accounting Methods     28  
 
  6.12   Investments     28  
 
  6.13   Transactions with Affiliates     28  
 
  6.14   Use of Proceeds     28  
 
  6.15   Equipment     28  
 
  6.16   Financial Covenants     28  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   7.   EVENTS OF DEFAULT     29  
 
                8.   THE LENDER GROUP’S RIGHTS AND REMEDIES     31  
 
               
 
  8.1   Rights and Remedies     31  
 
  8.2   Remedies Cumulative     31  
 
                9.   TAXES AND EXPENSES     31  
 
                10.   WAIVERS; INDEMNIFICATION     32  
 
               
 
  10.1   Demand; Protest; Etc.     32  
 
  10.2   The Lender Group’s Liability for Collateral     32  
 
  10.3   Indemnification     32  
 
                11.   NOTICES     33  
 
                12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     33  
 
                13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     34  
 
               
 
  13.1   Assignments and Participations     34  
 
  13.2   Successors     36  
 
                14.   AMENDMENTS; WAIVERS     36  
 
               
 
  14.1   Amendments and Waivers     36  
 
  14.2   Replacement of Holdout Lender     37  
 
  14.3   No Waivers; Cumulative Remedies     38  
 
                15.   AGENT; THE LENDER GROUP     38  
 
               
 
  15.1   Appointment and Authorization of Agent     38  
 
  15.2   Delegation of Duties     38  
 
  15.3   Liability of Agent     39  
 
  15.4   Reliance by Agent     39  
 
  15.5   Notice of Default or Event of Default     39  
 
  15.6   Credit Decision     39  
 
  15.7   Costs and Expenses; Indemnification     40  
 
  15.8   Agent in Individual Capacity     40  
 
  15.9   Successor Agent     40  
 
  15.10   Lender in Individual Capacity     41  
 
  15.11   Collateral Matters     41  
 
  15.12   Restrictions on Actions by Lenders; Sharing of Payments     42  
 
  15.13   Agency for Perfection     42  
 
  15.14   Payments by Agent to the Lenders     42  
 
  15.15   Concerning the Collateral and Related Loan Documents     42  
 
  15.16   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information     43  
 
  15.17   Several Obligations; No Liability     43  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   16.   WITHHOLDING TAXES     44  
 
                17.   GENERAL PROVISIONS     45  
 
               
 
  17.1   Effectiveness     45  
 
  17.2   Section Headings     45  
 
  17.3   Interpretation     46  
 
  17.4   Severability of Provisions     46  
 
  17.5   Bank Product Providers     46  
 
  17.6   Lender-Creditor Relationship     46  
 
  17.7   Counterparts; Electronic Execution     46  
 
  17.8   Revival and Reinstatement of Obligations     46  
 
  17.9   Confidentiality     46  
 
  17.10   Lender Group Expenses     47  
 
  17.11   USA PATRIOT Act     47  
 
  17.12   Integration     47  

iv



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Base Certificate
Exhibit C-1
  Form of Compliance Certificate
Exhibit G-1
  Form of Guaranty
Exhibit L-1
  Form of LIBOR Notice
 
   
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Commitments
Schedule D-1
  Designated Account
Schedule E-1
  Eligible Inventory and Equipment Locations
Schedule P-1
  Permitted Holders
Schedule P-2
  Permitted Liens
Schedule 1.1
  Definitions
Schedule 2.7(a)
  Cash Management Banks
Schedule 3.1
  Conditions Precedent
Schedule 4.7(a)
  States of Organization
Schedule 4.7(b)
  Chief Executive Offices
Schedule 4.7(c)
  Organizational Identification Numbers
Schedule 4.7(d)
  Commercial Tort Claims
Schedule 4.8(b)
  Capitalization of Borrower
Schedule 4.8(c)
  Capitalization of Borrower’s Subsidiaries
Schedule 4.10
  Litigation
Schedule 4.13
  Employee Benefits
Schedule 4.14
  Environmental Matters
Schedule 4.15
  Intellectual Property
Schedule 4.17
  Deposit Accounts and Securities Accounts
Schedule 4.19
  Permitted Indebtedness
Schedule 5.2
  Collateral Reporting
Schedule 5.3
  Financial Statements, Reports, Certificates
Schedule 5.20
  Post-Closing Conditions

i



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
February 7, 2008, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), an Illinois
corporation, in its capacity as documentation agent, and JOHN B. SANFILIPPO &
SON, INC., a Delaware corporation (“Borrower”).
          The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or, in the case of Letters of Credit
or Bank Products, the cash collateralization or support by a standby letter of
credit in accordance with the terms hereof) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein. Any reference herein to
the knowledge of Borrower and/or its Subsidiaries shall mean the knowledge of
the Responsible Officers.

 



--------------------------------------------------------------------------------



 



     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2. LOAN AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage at such time, and (ii) the Borrowing Base
at such time less the Letter of Credit Usage at such time. The Lenders with
Revolver Commitments shall have no obligation to make additional Advances
hereunder to the extent that such additional Advances would cause Revolver Usage
to exceed the Maximum Revolver Amount.
          (b) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base
(including, without limitation, reserves in the amount of any taxes or tax liens
that are the subject of a Permitted Protest) in such amounts, and with respect
to such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reserves with respect to (i) sums that Borrower or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (ii) amounts owing by Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, suppliers or growers of agricultural products, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral, except, in the case
of any landlord or warehouseman, to the extent that Agent shall have received an
acceptable Collateral Access Agreement from such Person pursuant to which such
Person waives or subordinates such Person’s Lien rights on terms satisfactory to
Agent.
          (c) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
     2.2 [Reserved.]
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent. Unless
Swing Lender is not obligated to make a Swing Loan pursuant to Section 2.3(b)
below, such notice must be received by Agent no later than 1:00 p.m. (Georgia
time) on the Business Day that is the requested Funding Date specifying (i) the
amount of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that if Swing Lender is not obligated to make a
Swing Loan as to a requested Borrowing, such notice must be received by Agent no
later than 1:00 p.m. (Georgia time) on the Business Day prior to the date that
is the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

2



--------------------------------------------------------------------------------



 



          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as the outstanding amount of Swing Loans, plus the amount of the
requested Advance does not exceed $10,000,000, Swing Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s Designated Account. Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account. Subject to the
provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date. Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by the Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 4:00 p.m.
(Georgia time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m.
(Georgia time) on the Funding Date applicable thereto. After Agent’s receipt of
the proceeds of such Advances, Agent shall make the proceeds thereof available
to Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, however, that, subject to the provisions of Section 2.3(d)(ii), Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance if Agent shall have actual knowledge that (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to
12:00 p.m. (Georgia time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing (it being understood that the amount of
such interest shall be payable only once). The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to

3



--------------------------------------------------------------------------------



 



make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.
               (iii) Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender member of
the Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrower as if such Defaulting Lender had made Advances to
Borrower. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Borrower shall have waived such Defaulting Lender’s default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of the applicable Advance and
pays to Agent all amounts owing by Defaulting Lender in respect thereof. The
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.
          (d) Protective Advances and Optional Overadvances.
               (i) Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrower on behalf of the Lenders that Agent, in
its Permitted Discretion, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, but only so long as an Event of
Default has occurred and remains continuing, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), but only
so long as an Event of Default has occurred and remains continuing, or (3) to
pay any other amount chargeable to Borrower pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 9 (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”); provided, however, that after
giving effect to any such Protective Advance, the total amount of Protective
Advances then outstanding shall not exceed $8,000,000, less the amount of any
then outstanding Overadvances.
               (ii) Any contrary provision of this Agreement notwithstanding,
the Lenders hereby authorize Agent or Swing Lender, as applicable, and either
Agent or Swing Lender, as applicable, may,

4



--------------------------------------------------------------------------------



 



but is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrower notwithstanding that an Overadvance exists
or thereby would be created, so long as (A) after giving effect to such
Advances, the outstanding Revolver Usage does not exceed the Borrowing Base by
more than $8,000,000, less the amount of any then outstanding Protective
Advances, and (B) after giving effect to such Advances, the outstanding Revolver
Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Revolver Commitments thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrower intended to reduce, within a reasonable time, the outstanding principal
amount of the Advances to Borrower to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrower in any way.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Borrower’s or its Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 5:00
p.m. (Georgia time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata

5



--------------------------------------------------------------------------------



 



Share of the Advances (including Swing Loans and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 3:00 p.m. (Georgia time) on
the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances), and (z) if a Lender’s balance of the Advances (including Swing Loans
and Protective Advances) is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than 3:00 p.m. (Georgia time) on the Settlement
Date transfer in immediately available funds to the Agent’s Account, an amount
such that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances). Such amounts made available to Agent under clause (z) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral. To
the extent that a net amount is owed to any such Lender after such application,
such net amount shall be distributed by Agent to that Lender as part of such
next Settlement.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Borrower or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
          (f) Notation. Agent shall record on its books the principal amount of
the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Protective Advances owing to Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.
          (g) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

6



--------------------------------------------------------------------------------



 



     2.4 Payments.
          (a) Payments by Borrower.
               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m.
(Georgia time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (Georgia time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
               (ii) Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon (i) at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the earlier of (x) three (3) days
after such amount is distributed and (y) the date repaid and (ii) at the
Defaulting Lender Rate for each day from the third day after such amount is
distributed to such Lender until the date repaid.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrower shall be remitted to Agent and all
(subject to Section 2.4(b)(iv) hereof) such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of the Advances
outstanding and, thereafter, to Borrower (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,

7



--------------------------------------------------------------------------------



 



                    (F) sixth, ratably to pay any fees or premiums then due to
any of the Lenders under the Loan Documents until paid in full,
                    (G) seventh, ratably to pay interest due in respect of the
Advances (other than Protective Advances) and the Swing Loans until paid in
full,
                    (H) eighth, ratably (i) to pay the principal of all Swing
Loans until paid in full, (ii) to pay the principal of all Advances until paid
in full, (iii) to Agent, to be held by Agent, for the ratable benefit of Issuing
Lender and those Lenders having a Revolver Commitment, as cash collateral in an
amount up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Application Event,
                    (I) ninth, to pay any other Obligations (including the
provision of amounts to Agent, to be held by Agent, for the benefit of the Bank
Product Providers, as cash collateral in an amount up to the amount determined
by Agent in its Permitted Discretion as the amount necessary to secure
Borrower’s and its Subsidiaries’ obligations in respect of Bank Products), and
                    (J) tenth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by Borrower to Agent and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.
               (v) For purposes of Section 2.4(b)(ii), “paid in full” means
payment of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not any of the foregoing would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
          (c) Mandatory Prepayments. Immediately upon the receipt by Borrower or
any of its Subsidiaries of the proceeds of any voluntary or involuntary sale or
disposition (including casualty losses but excluding sales or dispositions which
qualify as Permitted Dispositions) by Borrower or any of its Subsidiaries of
property or assets constituting Collateral, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(d) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such sales or dispositions. Immediately after giving
effect to any such prepayment and, in any event, after receipt of notice by
Borrower of any sale or disposition of Eligible Equipment having a book value in
excess of $150,000, the Agent shall recalculate the Borrowing Base to reflect
that such sale or disposition has occurred. Nothing contained in this Section
2.4(c) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any property or assets other than in accordance with Section 6.4.

8



--------------------------------------------------------------------------------



 



          (d) Application of Payments. Each prepayment pursuant to
Section 2.4(c) above shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Advances (without a corresponding permanent reduction in the
Maximum Revolver Amount), until paid in full, and second, to cash collateralize
the Letters of Credit in an amount equal to 105% of the then extant Letter of
Credit Usage (without a corresponding permanent reduction in the Maximum
Revolver Amount), and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set forth in Section 2.1 or
Section 2.12, as applicable (an “Overadvance”), Borrower immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Notwithstanding the foregoing, the provisions of the prior
sentence shall not apply to optional Overadvances under Section 2.3(d). Borrower
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full on the Maturity Date or, if earlier, on the date on
which the Obligations are declared due and payable pursuant to the terms of this
Agreement.
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to the L/C Margin times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of the Supermajority Lenders),
               (i) all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
          (d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11

9



--------------------------------------------------------------------------------



 



(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans. Any interest not paid when due shall be
compounded by being charged to the Loan Account and shall thereafter constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans.
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
     2.7 Cash Management.
          (a) Borrower shall and shall cause each of its Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each a “Cash Management Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all of its and its Subsidiaries’ Account
Debtors forward payment of the amounts owed by them directly to such Cash
Management Bank, (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of their Collections (including those sent directly by their Account Debtors
to Borrower or one of its Subsidiaries) into a bank account in the name of
Borrower or a Guarantor (a “Cash Management Account”) at one of the Cash
Management Banks and (iii) as soon as practicable but in any event not later
than 150 calendar days after the Closing Date, close all Deposit Accounts of
Borrower and its Subsidiaries at LaSalle Bank N.A. and U.S. Bank National
Association and cause all funds in such Deposit Accounts to be transferred to
one or more Cash Management Banks, and shall request in writing and otherwise
take such reasonable steps to ensure that all of its and its Subsidiaries’
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Banks. Without limiting the foregoing, Borrower shall and shall
cause each of its Subsidiaries to cause all Canadian dollar Collections to be
deposited into a Cash Management Account at a Cash Management Bank established
for the purpose of holding Canadian dollars and not attempt to deposit Canadian
dollar Collections in any other Deposit Account.
          (b) Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrower. Each such Cash Management
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by Borrower
or its Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights
of setoff or recoupment or any other claim against the applicable Cash
Management Account other than for payment of its service fees and other charges
directly related to the administration of such Cash Management Account and for
returned checks or other items of payment, and (iii) the Cash Management Bank
will forward, by daily sweep, all amounts in the applicable Cash Management
Account to the Agent’s Account.

10



--------------------------------------------------------------------------------



 



          (c) So long as no Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent, and (ii) prior to the
time of the opening of such Cash Management Account, Borrower (or its
Subsidiary, as applicable) and such prospective Cash Management Bank shall have
executed and delivered to Agent a Cash Management Agreement. Borrower (or its
Subsidiaries, as applicable) shall close any of its Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from
Agent that such Cash Management Bank is in material breach of its obligations
under its Cash Management Agreement with Agent.
     2.8 Crediting Payments; Clearance Charge. The receipt of any payment item
by Agent (whether from transfers to Agent by the Cash Management Banks pursuant
to the Cash Management Agreements or otherwise) shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrower shall be deemed not to have
made such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 2:00 p.m. (Georgia time). If any payment item is received into
the Agent’s Account on a non-Business Day or after 2:00 p.m. (Georgia time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, Agent shall be entitled to charge Borrower for one
(1) Business Day of ‘clearance’ at the rate then applicable under Section 2.6 to
Advances that are Base Rate Loans on all Collections that are received by
Borrower and its Subsidiaries (regardless of whether forwarded by the Cash
Management Banks to Agent). This across-the-board one (1) Business Day clearance
charge on all Collections of Borrower and its Subsidiaries is acknowledged by
the parties to constitute an integral aspect of the pricing of the financing of
Borrower and shall apply irrespective of whether or not there are any
outstanding monetary Obligations; the effect of such clearance charge being the
equivalent of charging interest on such Collections through the completion of a
period ending one (1) Business Day after the receipt thereof. The parties
acknowledge and agree that the economic benefit of the foregoing provisions of
this Section 2.8 shall be for the exclusive benefit of Agent.
     2.9 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Protective Advance,
or Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
     2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including
accrued interest, fees and Lender Group Expenses. In accordance with
Section 2.8, the Loan Account will be credited with all payments received by
Agent from Borrower or for Borrower’s account, including all amounts received in
the Agent’s Account from any Cash Management Bank. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by

11



--------------------------------------------------------------------------------



 



Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.
     2.11 Fees. Borrower shall pay to Agent, as and when due and payable under
the terms of the Fee Letter, the fees set forth in the Fee Letter.
     2.12 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrower (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to the Issuing Lender and Agent via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance satisfactory to the Issuing
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:
               (i) the Letter of Credit Usage would exceed the Borrowing Base
less the outstanding amount of Advances, or
               (ii) the Letter of Credit Usage would exceed $20,000,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the outstanding amount of Advances less the Bank Product
Reserve, and less the aggregate amount of reserves, if any, established by Agent
under Section 2.1(b).
          Borrower and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrower immediately shall reimburse such L/C Disbursement to Issuing
Lender by paying to Agent an amount equal to such L/C Disbursement not later
than 2:00 p.m. (Georgia time) on the date that such L/C Disbursement is made, if
Borrower shall have received written or telephonic notice of such L/C
Disbursement prior to 1:00 p.m. (Georgia time) on such date, or, if such notice
has not been received by Borrower prior to such time on such date, then not
later than 2:00 p.m. (Georgia time), on the Business Day that Borrower receives
such notice, if such notice is received prior to 1:00 p.m. (Georgia time) on the
date of receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
initially, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section

12



--------------------------------------------------------------------------------



 



2.12(b) to reimburse the Issuing Lender, then to such Lenders and the Issuing
Lender as their interests may appear.
          (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in Section 2.12(a),
or of any reimbursement payment required to be refunded to Borrower for any
reason. Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.
          (c) Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.
          (d) Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

13



--------------------------------------------------------------------------------



 



          (e) Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is 0.25% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
               (ii) there shall be imposed on the Underlying Issuer or the
Lender Group any other condition regarding any Underlying Letter of Credit or
any Letter of Credit issued pursuant hereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
     2.13 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto (provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrower properly has exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrower no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate and Borrower shall not have the right to renew or extend any then
outstanding LIBOR Rate Loans at the end of the Interest Period applicable
thereto unless, in each case, the Required Lenders shall have provided their
written consent thereto.
          (b) LIBOR Election.

14



--------------------------------------------------------------------------------



 



               (i) Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 2:00 p.m. (Georgia time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (Georgia time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense incurred by Agent or any Lender as a result of (A) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(B) the conversion of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto, or (C) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice
delivered pursuant hereto (such losses, costs, or expenses, “Funding Losses”).
Funding Losses shall, with respect to Agent or any Lender, be deemed to equal
the amount determined by Agent or such Lender to be the excess, if any, of
(1) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert, or continue, for the period that would have been the
Interest Period therefor), minus (2) the amount of interest that would accrue on
such principal amount for such period at the interest rate which Agent or such
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Agent or a Lender delivered to Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.
               (iii) Borrower shall have not more than 5 LIBOR Rate Loans in
effect at any given time. Borrower only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $500,000 and integral multiples of $500,000.
          (c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.13 (b)(ii) above.
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other

15



--------------------------------------------------------------------------------



 



Lender and, upon its receipt of the notice from the affected Lender, Borrower
may, by notice to such affected Lender (y) require such Lender to furnish to
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.13(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation of application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.
     2.14 Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within
90 days after presentation by such Lender of a statement in the amount and
setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
     2.15 Maximum Revolver Amount Increases. At any time and from time to time
during the period commencing on the Closing Date and ending on the second
anniversary of the Closing Date, Borrower may elect to increase the Maximum
Revolver Amount (a “Maximum Revolver Amount Increase”); provided that
(a) lenders acceptable to the Agent and Borrower shall have committed in writing
to provide the Maximum Revolver Amount Increase being requested; (b) the Maximum
Revolver Amount, after giving effect to such Maximum Revolver Amount Increase,
shall not be more than the Borrowing Base at such time; (c) no Default or Event
of Default shall have occurred and be continuing; (d) Borrower shall elect
Maximum Revolver Amount Increases in increments of no less than $5,000,000;
provided that the aggregate of all Maximum Revolver Amount Increases shall not
exceed $15,000,000; and (e) upon the consummation of any Maximum Revolver Amount
Increase, the Borrower shall pay to Agent a closing fee equal to the closing fee
percentage set forth in the Fee Letter times the amount of such Maximum Revolver
Amount Increase. Subject

16



--------------------------------------------------------------------------------



 



to the preceding sentence, any Maximum Revolver Amount Increase may be provided
by any existing Lender or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”). Commitments in respect of Maximum Revolver Amount Increases shall
become Commitments (or in the case of a Maximum Revolver Amount Increase to be
provided by an existing Lender, an increase in such Lender’s Revolver
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Agent. The Incremental Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent to effect the provisions of this Section.
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.2 (it being understood that all references to “extending credit” or
similar language in such Section 3.2 shall be deemed to refer to the effective
date of such Incremental Amendment). The Borrower will use the proceeds of the
Maximum Revolver Amount Increases for any purpose not prohibited by this
Agreement. Upon each Maximum Revolver Amount Increase pursuant to this Section,
each Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Maximum Revolver Amount Increase (each a “Revolver Commitment Increase Lender”)
in respect of such increase, and each such Revolver Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (i)
participations hereunder in Letters of Credit and (ii) participations hereunder
in Swing Loans held by each Lender (including each such Revolver Commitment
Increase Lender) will equal the percentage of the aggregate Commitments of all
Lenders represented by such Lender’s Commitment and if, on the date of such
increase, there are any Advances outstanding, such Advances shall on or prior to
the effectiveness of such Maximum Revolver Amount Increase be prepaid from the
proceeds of additional Advances made hereunder (reflecting such increase in
Commitments), which prepayment shall be accompanied by accrued interest on the
Advances being prepaid and any costs incurred by any Lender in accordance with
Section 2.13. This Section 2.15 shall supersede any provisions in
Section 15.12(b) or 14.1 to the contrary.
     Agent will use reasonable efforts to work with the Borrower in attempting
to syndicate any proposed Maximum Revolver Amount Increase; provided, however,
that the Agent shall not be under any obligation to provide any portion of any
Maximum Revolver Amount Increase; nor shall the Agent have any commitment to
identify any lenders which are willing to provide all or any portion of any
Incremental Facility. If a Maximum Revolver Amount Increase occurs, the Agent
and Lenders will, in good faith, consider the Borrower’s request to increase the
Inventory Sublimit.
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder,
is subject to the fulfillment, to the satisfaction of Agent and each Lender of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
          (a) the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on

17



--------------------------------------------------------------------------------



 



and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; and
          (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, or any Lender.
     3.3 Term. This Agreement shall continue in full force and effect for a term
ending on February 7, 2013 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.
     3.4 Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Borrower or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document, and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver any termination statements, Lien releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Agent’s Liens and all notices of
security interests and Liens previously filed by Agent with respect to the
Obligations.
     3.5 Early Termination by Borrower. Borrower has the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by paying to Agent, in cash, the
Obligations (including (a) providing Letter of Credit Collateralization with
respect to the then existing Letter of Credit Usage, and (b) providing Bank
Product Collateralization with respect to the then existing Bank Products), in
full. If Borrower has sent a notice of termination pursuant to the provisions of
this Section, then the Commitments shall terminate and Borrower shall be
obligated to repay the Obligations (including (a) providing Letter of Credit
Collateralization with respect to the then existing Letter of Credit Usage, and
(b) providing Bank Product Collateralization with respect to the then existing
Bank Products), in full, on the date set forth as the date of termination of
this Agreement in such notice.
4. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender Group to enter into this Agreement,
Borrower makes the following representations and warranties to the Lender Group,
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date and at and as of the date of the making of each Advance
(or other extension of credit) requested by Borrower (and not deemed made by
Agent or any Lender) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

18



--------------------------------------------------------------------------------



 



     4.1 No Encumbrances. Borrower and its Subsidiaries have good and marketable
title to, or a valid leasehold interest in, their personal property assets and
good and marketable title to, or a valid leasehold interest in, their Real
Property, in each case, free and clear of Liens except for Permitted Liens.
     4.2 Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Account in a borrowing base report (whether weekly or monthly)
submitted to Agent, as of the date of such report, such Account is (a) a bona
fide existing payment obligation of the applicable Account Debtor created by the
sale and delivery of Inventory or the rendition of services to such Account
Debtor in the ordinary course of Borrower’s business, (b) owed to Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation (other than adjustments and discounts given in the
ordinary course of Borrower’s business and other defenses, disputes, offsets and
counterclaims, in each case, to the extent the amount of the same is excluded
from the value of Accounts represented as Eligible Accounts), and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.
     4.3 Eligible Inventory. As to each item of Inventory that is identified by
Borrower as Eligible Inventory in a borrowing base report (other than any weekly
inventory report submitted pursuant to clause (b) of Schedule 5.2) submitted to
Agent, as of the date of such report, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Inventory.
     4.4 Equipment. Each material item of Equipment of Borrower and its
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted. No Equipment of
Borrower that is included in the Borrowing Base is a fixture to real estate or
an accession to other personal property unless such personal property is subject
to a first priority Lien in favor of Agent (subject only to Permitted Liens of
the type described in clauses (b), (c) and (g) of the definition thereof).
     4.5 [Reserved.]
     4.6 Inventory Records. Borrower keeps correct and accurate records in all
material respects itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof, subject to
normal adjustments and corrections in the ordinary course of business.
     4.7 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Borrower and each of its Subsidiaries is set
forth on Schedule 4.7(a) (as such Schedule may be updated from time to time to
reflect changes permitted to be made under Section 6.5).
          (b) The chief executive office of Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.9).
          (c) Borrower’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.7(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).
          (d)As of the Closing Date, Borrower and its Subsidiaries do not hold
any commercial tort claims, except as set forth on Schedule 4.7(d).

19



--------------------------------------------------------------------------------



 



     4.8 Due Organization and Qualification; Subsidiaries.
          (a) Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.
          (b) Set forth on Schedule 4.8(b) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.16) is a
complete and accurate description of the authorized capital Stock of Borrower,
by class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 4.8(b), there are no subscriptions, options, warrants, or calls
relating to any shares of Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.
          (c) Set forth on Schedule 4.8(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.16) is a
complete and accurate list of Borrower’s direct and indirect Subsidiaries,
showing: (i) the jurisdiction of their organization, (ii) the number of shares
of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Borrower. All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable, if applicable.
          (d) Except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.
     4.9 Due Authorization; No Conflict.
          (a) The execution, delivery, and performance by Borrower of this
Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.
          (b) The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under, the Term Loan Agreement or any
IRB Document, (iii) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of Borrower, other than
Permitted Liens, or (iv) require any approval of Borrower’s shareholders or any
approval or consent of any Person under the Term Loan Agreement or any IRB
Document, other than consents or approvals that have been obtained and that are
still in force and effect.
          (c) Other than the filing of financing statements and other filings or
actions necessary to perfect Liens granted to Agent in the Collateral, the
execution, delivery, and performance by Borrower of this Agreement and the other
Loan Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

20



--------------------------------------------------------------------------------



 



          (d) This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
          (e) The Agent’s Liens are validly created, perfected (other than any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 6.12, and subject only to the filing of financing
statements), and first priority Liens, subject only to Permitted Liens.
          (f) The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.
          (g) The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under the Term Loan Agreement or any IRB
Document, (iii) result in or require the creation or imposition of any Lien of
any nature whatsoever upon any properties or assets of such Guarantor, other
than Permitted Liens, or (iv) require any approval of such Guarantor’s
interestholders or any approval or consent of any Person under the Term Loan
Agreement or any IRB Document, other than consents or approvals that have been
obtained and that are still in force and effect.
          (h) Other than the filing of financing statements and other filings or
actions necessary to perfect Liens granted to Agent in the Collateral, the
execution, delivery, and performance by each Guarantor of the Loan Documents to
which such Guarantor is a party do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than consents or approvals that have been obtained
and that are still in force and effect.
          (i) The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
     4.10 Litigation. Other than those matters disclosed on Schedule 4.10, there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against Borrower or any of its Subsidiaries that reasonably
could be expected to result in a Material Adverse Change.
     4.11 Financial Statements and Condition. All financial statements relating
to Borrower and its Subsidiaries that have been delivered by Borrower to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrower’s and its Subsidiaries’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Borrower and its Subsidiaries since June 28,
2007.
     4.12 Fraudulent Transfer.
          (a) Each of Borrower and each of its Subsidiaries is Solvent.
          (b) No transfer of property is being made by Borrower or its
Subsidiaries and no obligation is being incurred by Borrower or its Subsidiaries
in connection with the transactions contemplated

21



--------------------------------------------------------------------------------



 



by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of Borrower or its Subsidiaries.
     4.13 Employee Benefits. None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan, except
as set forth on Schedule 4.13.
     4.14 Environmental Condition. Except as set forth on Schedule 4.14, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge, none
of Borrower’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any Environmental Law as a location
where Hazardous Materials have been disposed of or released, (c) neither
Borrower nor any of its Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Borrower or its Subsidiaries, and (d) neither Borrower nor
its Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.
     4.15 Intellectual Property. Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.15 (as updated from time to time)
is a true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which Borrower or one of its Subsidiaries is the owner or is
an exclusive licensee; provided, however, that Borrower may amend Schedule 4.15
to add additional property so long as such amendment occurs by written notice to
Agent not less than 10 days before the date on which Borrower or any Subsidiary
of Borrower acquires any such property after the Closing Date.
     4.16 Leases. Except to the extent not reasonably likely to result in a
Material Adverse Change, (a) Borrower and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, (b) all of such material
leases are valid and subsisting and (c) no material default by Borrower or its
Subsidiaries exists under any of them.
     4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17
is a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person. Except to the extent not required under Section 6.12, so long as
Borrower delivers a Control Agreement executed by the Borrower and the
applicable bank or securities intermediary contemporaneously therewith, Borrower
shall be permitted to update Schedule 4.17 from time to time to add Deposit
Accounts and Securities Accounts thereto.
     4.18 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower or its Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided, except as permitted by Sections 4.3 and 5.14. On the
Closing Date, the Closing Date Projections represent, and as of the date on
which any other Projections are delivered to Agent, such additional Projections
represent Borrower’s good faith estimate of its and its Subsidiaries future

22



--------------------------------------------------------------------------------



 



performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond the control of Borrower and its
Subsidiaries and no assurances can be given that such projections or forecasts
will be realized).
     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of Borrower and its Subsidiaries outstanding immediately
prior to the Closing Date that is to remain outstanding after the Closing Date,
and such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness and the principal terms thereof, in each case as of the Closing
Date.
     4.20 Growers’ Liens. Borrower and its Subsidiaries are in compliance with
all notifications and instructions received from creditors of Protected Vendors
delivered pursuant to Growers’ Lien Laws. Borrower has registered with the
Secretary of State (or other designated individual or office) in each FSA State
in which a Protected Vendor from whom Borrower purchases agricultural products
is located and is entitled to receive centrally compiled lists of secured
creditors published by each such State.
5. AFFIRMATIVE COVENANTS.
          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:
     5.1 Accounting System. Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to its and its Subsidiaries’ sales. Borrower shall also maintain its
billing systems/practices as approved by Agent prior to the Closing Date and
shall only make material modifications thereto with notice to, and consent of,
Agent.
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to cooperate fully
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth above.
     5.3 Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, or other items
set forth on Schedule 5.3 at the times specified therein. In addition, Borrower
agrees that no Subsidiary of Borrower will have a fiscal year different from
that of Borrower.
     5.4 Guarantor Reports. Cause each Guarantor to deliver its annual financial
statements at the time when Borrower provides its audited financial statements
to Agent, but only to the extent such Guarantor’s financial statements are not
consolidated with Borrower’s financial statements.
     5.5 Inspection. Permit Agent, each Lender, and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to Borrower.
     5.6 Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear, tear, and casualty excepted (and
except where the failure to do so could not be expected to result in a Material
Adverse Change), and comply at all times with the provisions of all material
leases to which it is a party as lessee, so as to prevent any loss or forfeiture
thereof or thereunder.

23



--------------------------------------------------------------------------------



 



     5.7 Taxes. Cause all state and federal income tax and all other material
assessments and taxes, whether real, personal, or otherwise, due or payable by,
or imposed, levied, or assessed against Borrower, its Subsidiaries, or any of
their respective assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will and will cause its Subsidiaries to make timely payment or deposit of all
tax payments and withholding taxes required of it and them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof satisfactory to Agent indicating that Borrower and its Subsidiaries have
made such payments or deposits.
     5.8 Insurance.
          (a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent. Borrower
shall deliver copies of all such policies to Agent with an endorsement naming
Agent, as applicable, as (i) an additional insured with respect to liability
policies, (ii) as the sole loss payee (under a satisfactory lender’s loss
payable endorsement) with respect to all business interruption policies and
(iii) as a loss payee, as the interests of the Agent and the Lenders may appear,
with respect to each other policy covering the Collateral. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever.
          (b) Borrower shall give Agent prompt notice of any loss of any
Collateral exceeding $2,500,000 covered by such insurance. So long as no Event
of Default has occurred and is continuing, Borrower shall have the exclusive
right to adjust any losses payable under any such insurance policies which are
less than $2,500,000. Following the occurrence and during the continuation of an
Event of Default, or in the case of any losses of any Collateral payable under
such insurance exceeding $2,500,000, Agent shall have the exclusive right to
adjust any losses payable under any such insurance policies, without any
liability to Borrower whatsoever in respect of such adjustments.
     5.9 Location of Inventory and Equipment. Keep Borrower’s and its
Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out for
repair) only at the locations identified on Schedule E-1 and their chief
executive offices only at the locations identified on Schedule 4.7(b); provided,
however, that Borrower may amend Schedule E-1 or Schedule 4.7(b) so long as such
amendment occurs by written notice to Agent not less than 10 Business Days prior
to the date on which such Inventory or Equipment is moved to such new location
or such chief executive office is relocated, so long as such new location is
within the continental United States.
     5.10 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
     5.11 [Reserved.]
     5.12 Existence. At all times (a) preserve and keep in full force and effect
Borrower’s and its Subsidiaries, valid existence and good standing in its
jurisdiction of organization and (b) preserve and keep in full force and effect
Borrower’s and its Subsidiaries, valid existence and good standing in each other
jurisdiction where the failure to be so qualified would reasonably be expected
to result in a Material Adverse

24



--------------------------------------------------------------------------------



 



Change and, except as could not reasonably be expected to result in a Material
Adverse Change, any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.
     5.13 Environmental. (a) Keep any property either owned or operated by
Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and promptly implement, in compliance
with applicable Environmental Laws, Remedial Actions required to abate said
release, and (d) promptly, but in any event within 5 days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.
     5.14 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made; provided, however, Borrower shall
not have any such obligation with regard to any weekly inventory report
submitted pursuant to clause (b) of Schedule 5.2. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
     5.15 Control Agreements. Take all reasonable steps in order for Agent to
obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107
of the Code with respect to (subject to the proviso contained in Section 6.12)
all of its Securities Accounts, Deposit Accounts (other than payroll,
withholding tax and other fiduciary accounts and the Term Lender Collateral
Account) electronic chattel paper, investment property, and letter-of-credit
rights.
     5.16 Formation of Subsidiaries. At the time that Borrower or any Guarantor
forms any direct or indirect Domestic Subsidiary or acquires any direct or
indirect Domestic Subsidiary after the Closing Date, Borrower or such Guarantor
shall (a) cause such new Domestic Subsidiary to provide to Agent a joinder to
the Security Agreement and execute and delivery a Guaranty, together with such
other security documents, as well as appropriate financing statements, all in
form and substance satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Domestic Subsidiary to the extent such assets are
(i) of the type that would normally be included in the Collateral or
(ii) constitute no more than 65% of the Stock of any Subsidiary that is not a
Domestic Subsidiary), and (b) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document.
     5.17 Further Assurances. At any time upon the request of Agent, Borrower
shall execute or deliver to Agent, and shall cause its Subsidiaries to execute
or deliver to Agent, any and all financing statements, security agreements,
pledges, assignments, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect the Agent’s Liens in all of the properties and
assets of Borrower and its Subsidiaries constituting Collateral (whether now
owned or hereafter arising or acquired, tangible or intangible) to the extent
such properties and assets are of the type that would normally be included in
the Collateral and in order to fully consummate all of the transactions

25



--------------------------------------------------------------------------------



 



contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s or its Subsidiary’s name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.
     5.18 Existing Letter of Credit. Use its best efforts to cause the Existing
Letter of Credit to be canceled and replaced with a new Letter of Credit issued
by Wells Fargo, in each case in accordance with the provisions of the IRB
Documents no later than 90 days after the Closing Date.
     5.19 Growers’ Liens. So long as Borrower purchases agricultural products
from Protected Vendors, Borrower shall (i) register with the Secretary of State
(or other designated individual or office) in each FSA State in which Protected
Vendors are located so as to receive the centrally complied list of secured
creditors published by each such state pursuant to the FSA, (ii) monitor the
receipt of notices of Liens and/or trusts on its assets under any Growers’ Lien
Law and, (iii) where the provisions of the FSA are applicable, issue joint
checks to growers or suppliers and their respective secured parties or otherwise
obtain a release of such secured party’s Lien in accordance with the FSA.
     5.20 Post-Closing Conditions. The Borrower agrees that it shall deliver or
cause to be delivered to the Agent the items described on Schedule 5.20, in form
and substance reasonably satisfactory to the Agent and/or take the actions
described on Schedule 5.20 in a manner reasonably acceptable to the Agent, on or
prior to the dates set forth in Schedule 5.20 (unless such time periods are
extended or waived by Agent in its sole discretion). The conditions precedent
set forth in Section 3.1 that require that the items and actions described in
Schedule 5.20 be satisfied on or prior to the date hereof are hereby waived to
allow Borrower to satisfy such conditions precedent on or prior to the dates set
forth in Schedule 5.20 (unless such time periods are extended or waived by Agent
in its sole discretion).
     5.21 Term Lender Collateral Account. Borrower shall cause all proceeds of
the Excluded Collateral to be deposited in the Term Lender Collateral Account as
and when required pursuant to the terms of the Term Loan Documents.
6. NEGATIVE COVENANTS.
          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will not and will
not permit any of its Subsidiaries to do any of the following:
     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
          (a) Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
          (b) Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
          (c) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness in an aggregate amount not to
exceed at any time, when aggregated with all Indebtedness permitted pursuant to
clause (f) of this Section 6.1, $5,000,000,
          (d) endorsement of instruments or other payment items for deposit,
          (e) Indebtedness composing Permitted Investments, and

26



--------------------------------------------------------------------------------



 



          (f) unsecured Indebtedness of Borrower and its Subsidiaries in an
aggregate amount not to exceed at any time, when aggregated with all
Indebtedness permitted pursuant to clause (c) of this Section 6.1, $5,000,000.
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) Enter into any merger, consolidation, reorganization, or
recapitalization,
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), or
          (c) Suspend or go out of a substantial portion of its or their
business.
     6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s or its Subsidiaries assets that constitute
Collateral.
     6.5 Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 30 days prior written notice to Agent of such change
and so long as, at the time of such written notification, Borrower or its
Subsidiary provides any financing statements necessary to perfect and continue
perfection of the Agent’s Liens.
     6.6 Nature of Business. Make any change in the nature of its or their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities.
     6.7 Prepayments and Amendments. Except in connection with Refinancing
Indebtedness permitted by Section 6.1,
          (a) optionally prepay, redeem, defease, purchase, or otherwise acquire
Indebtedness under the Term Loan Documents unless at the time of and immediately
after giving effect to such optional prepayment, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) Excess Availability shall
exceed $20,000,000,
          (b) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
          (c) directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any Term Loan Document except to the extent
that such amendment, modification, alteration, increase, or change could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.
     6.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
     6.9 Consignments. Consign any of its or their Inventory or sell any of its
or their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

27



--------------------------------------------------------------------------------



 



     6.10 Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding.
     6.11 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
     6.12 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrower and its Subsidiaries shall not have Permitted Investments (other than
in the Cash Management Accounts) in Deposit Accounts or Securities Accounts
(other than payroll, withholding tax and other fiduciary accounts and the Term
Lender Collateral Account) in an aggregate amount in excess of $100,000 at any
one time unless Borrower or its Subsidiary, as applicable, and the applicable
securities intermediary or bank have entered into Control Agreements governing
such Permitted Investments in order to perfect (and further establish) the
Agent’s Liens in such Permitted Investments. Subject to the foregoing proviso,
Borrower shall not and shall not permit its Subsidiaries to establish or
maintain any Deposit Account or Securities Account (other than payroll,
withholding tax and other fiduciary accounts and the Term Lender Collateral
Account) unless Agent shall have received a Control Agreement in respect of such
Deposit Account or Securities Account.
     6.13 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:
          (a) transactions (other than payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand,
(i) so long as such transactions (A) are disclosed to and approved by the
independent audit committee of the Borrower and (B) are fully disclosed to Agent
if they involve one or more payments by Borrower or its Subsidiaries in excess
of $5,000,000 for any single transaction or series of transactions (it being
agreed that if such transactions are disclosed by Borrower pursuant to a public
filing pursuant to the Exchange Act or the Securities Act of 1933, as in effect
from time to time, the same shall be deemed disclosed to the Agent) and
(ii) other than payments under the lease agreement with respect to the facility
located in Selma, Texas; and
          (b) the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, outside
directors of Borrower in the ordinary course of business and consistent with
industry practice.
     6.14 Use of Proceeds. Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, (i) to repay the obligations owing to
Existing Agent and the Existing Lenders as required by item (d)(vii) of
Schedule 3.1, and (ii) to pay transactional fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.
     6.15 Equipment. Permit any Equipment included in the Borrowing Base to
become a fixture to real property or an accession to any other personal property
unless such personal property is subject to a first priority Lien in favor of
Agent (subject only to Permitted Liens of the type described in clauses (b),
(c) and (g) of the definition thereof).
     6.16 Financial Covenants.
          (a) Fixed Charge Coverage Ratio. Have, on any date on which Average
Excess Availability is less than $15,000,000, a Fixed Charge Coverage Ratio,
measured on a trailing 12-month-end

28



--------------------------------------------------------------------------------



 



basis on the last day of each fiscal month of the Borrower, less than the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

      Applicable Ratio   Applicable Period
1.0:1.0
  For the trailing 12 months ending on the last day of the then most-recently
ended fiscal month of the Borrower and the last day of each fiscal month
thereafter until such time as Average Excess Availability is equal to or greater
than $15,000,000 for three consecutive fiscal months

At any time after the Closing Date, the Borrower may, at the Borrower’s sole
cost and expense, cause the Borrower’s Equipment to be appraised by an appraiser
acceptable to the Agent in its sole discretion to determine the then-applicable
net orderly liquidation value of the Borrower’s Eligible Equipment. If the
results of such appraisal disclose that the net orderly liquidation value of
Borrower’s Eligible Equipment exceeds $25,000,000, Agent and Required Lenders
agree to consider in good faith any request by the Borrower to decrease the
foregoing Average Excess Availability requirement to $10,000,000, which decrease
would in any event be subject to credit committee approval of Agent and the
Required Lenders and such other conditions as Agent and Required Lenders may
require.
          (b) Capital Expenditures. Make Capital Expenditures in any fiscal year
in excess of the amount set forth in the following table for the applicable
period:

         
Fiscal Year ending June 26, 2008
  Fiscal Year ending June 25, 2009   Each Fiscal Year ending thereafter
$13,000,000
  $13,000,000   $15,000,000

7. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     7.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest or
fees due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations (including any portion thereof that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), and such failure
continues for a period of 3 Business Days, or (b) all or any portion of the
principal of the Obligations;
     7.2 If Borrower or any of its Subsidiaries:
          (a) fails to perform or observe any covenant or other agreement
contained in any of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16,
5.17, 5.20, 5.21 and 6.1 through 6.16 of this Agreement or Section 6 of the
Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.7, 5.9, and 5.15 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any Responsible Officer of
Borrower or (ii) written notice thereof is given to Borrower by Agent; or

29



--------------------------------------------------------------------------------



 



          (c) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 7 (in which event such other provision of this
Section 7 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any Responsible Officer of Borrower or (ii) written notice thereof is given
to Borrower by Agent;
     7.3 If any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person and the same is
not discharged before the earlier of 30 days after the date it first arises or
5 days prior to the date on which such property or asset is subject to
forfeiture by Borrower or the applicable Subsidiary;
     7.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;
     7.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been issued or entered therein;
     7.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;
     7.7 If one or more judgments, orders, or awards involving an aggregate
amount of $1,500,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against Borrower or any of its Subsidiaries or with respect
to any of their respective assets, and the same is not released, discharged,
bonded against, or stayed pending appeal before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such asset is subject
to being forfeited by Borrower or the applicable Subsidiary;
     7.8 If there is a default in one or more agreements to which Borrower or
any of its Subsidiaries is a party with one or more third Persons relative to
Borrower’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $1,500,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third
Person(s), irrespective of whether exercised, to accelerate the maturity of
Borrower’s or the applicable Subsidiary’s obligations thereunder, or if there
shall have occurred an “Event of Default” under the Term Loan Documents and such
“Event of Default” shall not have been cured or waived in accordance with the
terms of the Term Loan Documents;
     7.9 If any warranty, representation, statement, or Record made herein or in
any other Loan Document or delivered to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof; provided, however, that no representation or warranty under
Section 3.2(a) shall be deemed made when Agent funds any Overadvance or
Protective Advance that has not been requested by Borrower;
     7.10 If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding;
     7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms

30



--------------------------------------------------------------------------------



 



hereof or thereof, first priority Lien on or security interest in the Collateral
covered hereby or thereby, except as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement; or
     7.12 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document.
8. THE LENDER GROUP’S RIGHTS AND REMEDIES.
     8.1 Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, upon prior written notice to Borrower, the Required
Lenders may authorize and instruct Agent to do any one or more of the following
on behalf of the Lender Group (and Agent, acting upon the instructions of the
Required Lenders, shall do the same on behalf of the Lender Group):
          (a) Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;
          (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;
          (c) Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations; and
          (d) The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.
     8.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
9. TAXES AND EXPENSES.
          If Borrower or its Subsidiaries fail to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof whenever an

31



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing or (b) in the case of the
failure to comply with Section 5.8 hereof, obtain and maintain insurance
policies of the type described in Section 5.8 and take any action with respect
to such policies as Agent deems prudent. No such payments shall constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement. Agent need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; Etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
     10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.
     10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

32



--------------------------------------------------------------------------------



 



11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or Agent, as the case may
be, at its address set forth below:

         
 
  If to Borrower:   JOHN B. SANFILIPPO & SON, INC
 
      1703 Randall Road
 
      Elgin, IL 60123
 
      Attn: Michael Valentine, Chief Financial Officer and Group President
 
      Fax No. (866) 610-1294
 
       
 
  If to Agent:   WELLS FARGO FOOTHILL, LLC
 
      1100 Abernathy Road, Suite 1600
 
      Atlanta, GA 30328
 
      Attn: Portfolio Manager
 
      Fax No. (770) 804-0785
 
       
 
  With a copy to:   LATHAM & WATKINS LLP
 
      Sears Tower, Suite 5800
 
      233 S. Wacker Drive
 
      Chicago, IL 60606
 
      Attn: Phillip Perzek, Esq.
 
      Fax No.: (312) 993-9767

          Agent and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by the
Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF

33



--------------------------------------------------------------------------------



 



ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all or any portion of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by the Agent) of $5,000,000 (except such minimum amount shall not apply to
(x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of whom is an
Affiliate of each other or a fund or account managed by any such new Lender or
an Affiliate of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (iii) unless waived by the Agent, the assigning Lender
or Assignee has paid to Agent for Agent’s separate account a processing fee in
the amount of $3,500. Anything contained herein to the contrary notwithstanding,
the payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall

34



--------------------------------------------------------------------------------



 



effect a novation among Borrower, the assigning Lender, and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) of this Agreement.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement as are delegated to Agent, by the
terms hereof, together with such powers as are reasonably incidental thereto,
and (vi) such Assignee agrees that it will perform all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall maintain a
written register of each Participant to whom it has sold all or any portion of
its Obligations, such register to reflect the date of sale and face amount or
percentage interest sold, and shall not permit any Participant to transfer its
interest in the Obligations except through the register maintained by the
Originating Lender, (iii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iv) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (v) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled

35



--------------------------------------------------------------------------------



 



principal repayments or prepayments or premiums, and (vi) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Borrower and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby and Borrower,
do any of the following:
          (a) increase or extend any Commitment of any Lender,
          (b) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
          (c) reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
          (d) change the Pro Rata Share that is required to take any action
hereunder,
          (e) amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

36



--------------------------------------------------------------------------------



 



          (f) other than as permitted by Section 15.11, release Agent’s Lien in
and to any of the Collateral.
          (g) change the definition of “Required Lenders”, “Supermajority
Lenders” or “Pro Rata Share”,
          (h) contractually subordinate any of the Agent’s Liens,
          (i) other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money,
          (j) amend any of the provisions of Section 2.4(b)(i) or (ii),
          (k) change the definition of “Borrowing Base” or the definitions of
“Eligible Accounts”, “Eligible Equipment”, “Eligible Inventory”, “Governmental
Accounts”, “Inventory Sublimit”, “Maximum Revolver Amount”, “Packaging
Inventory”, “Seed Exchange Accounts”, “Seed Inventory” or change Section 2.1(b),
or
          (l) amend any of the provisions of Section 15.
and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Agent, Issuing Lender, or Swing Lender, as applicable,
affect the rights or duties of Agent, Issuing Lender, or Swing Lender, as
applicable, under this Agreement or any other Loan Document. The foregoing
notwithstanding, any amendment, modification, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of Borrower.
     14.2 Replacement of Holdout Lender.
          (a) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

37



--------------------------------------------------------------------------------



 



     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, the Collections
of Borrower and its Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.
     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

38



--------------------------------------------------------------------------------



 



     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.
     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 8; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
     15.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.

39



--------------------------------------------------------------------------------



 



Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any other Person party to
a Loan Document that may come into the possession of any of the Agent-Related
Persons.
     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Borrower or its Subsidiaries, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
     15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.
     15.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower. If
Agent resigns under this Agreement, the Required Lenders shall appoint a
successor Agent for the Lenders with the consent of Borrower, so long as no

40



--------------------------------------------------------------------------------



 



Event of Default shall have occurred and be continuing, which consent shall not
be unreasonably withheld. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent shall appoint, after
consulting with the Lenders and Borrower, a successor Agent from among the
Lenders. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with the consent of Borrower so long as no Event of Default shall have
occurred and be continuing, which consent shall not be unreasonably withheld. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.
     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
     15.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which Borrower or its Subsidiaries owned no interest at the time the Agent’s
Lien was granted nor at any time thereafter, or (iv) constituting property
leased to Borrower or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement. Except as provided
above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
          (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or its Subsidiaries or
is cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and

41



--------------------------------------------------------------------------------



 



powers granted or available to Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent and only if an Event of Default shall have occurred and
be continuing, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent and only if an Event of Default shall have
occurred and be continuing, set off against the Obligations, any amounts owing
by such Lender to Borrower or its Subsidiaries or any Deposit Accounts of
Borrower or its Subsidiaries now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

42



--------------------------------------------------------------------------------



 



     15.16 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or its Subsidiaries (each a “Report” and
collectively, “Reports”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower’s and its
Subsidiaries’ books and records, as well as on representations of Borrower’s
personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent ‘shall send a copy of such statement to each Lender.
     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such

43



--------------------------------------------------------------------------------



 



notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Commitment, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.
16. WITHHOLDING TAXES.
          (a) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 16(a). “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction); provided, further,
that Borrower shall have no obligation to pay any such Taxes or any additional
amount pursuant to this Section 16(a) with respect to any part or all of the
Obligations held by an Assignee or Participant hereunder, except to the extent
that such obligation is no greater than the obligation that Borrower would have
had to make such payments pursuant to this Section 16(a) if such Obligations had
not been transferred by the original Lender. Borrower will furnish to Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by
Borrower.
          (b) If a Lender claims an exemption from United States withholding
tax, Lender agrees with and in favor of Agent and Borrower, to deliver to Agent:
               (i) if such Lender claims an exemption from United States
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower
(within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled
foreign corporation related to Borrower within the meaning of Section 864(d)(4)
of the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower;
               (ii) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or Borrower;
               (iii) if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two properly
completed and executed copies of IRS Form W-8ECI before receiving its first
payment under this Agreement and at any other time reasonably requested by Agent
or Borrower; or

44



--------------------------------------------------------------------------------



 



               (iv) such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower.
Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (c) If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrower, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower.
Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (d) If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the
extent of such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16(b) or 16(c) as no longer valid.
With respect to such percentage amount, Lender may provide new documentation,
pursuant to Sections 16(b) or 16(c), if applicable.
          (e) If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(b) or (c) of this Section 16 are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.
          (f) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 16, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

45



--------------------------------------------------------------------------------



 



     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.
     17.6 Lender-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and Borrower, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Borrower arising out of or in
connection with, and there is no agency or joint venture relationship between
the members of the Lender Group, on the one hand, and Borrower, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group (it
being understood that such Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (ii) to Subsidiaries and Affiliates of any
member of the Lender

46



--------------------------------------------------------------------------------



 



Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.9, (iii) as may be required by statute, decision,
or judicial or administrative order, rule, or regulation, (iv) as may be agreed
to in advance by Borrower or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (v) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders), (vi) in connection
with any assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 17.9(a) shall survive for 2 years after the payment in full of the
Obligations.
          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.
     17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that its
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.
     17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
     17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
[Signature pages follow.]

47



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

                  JOHN B. SANFILIPPO & SON, INC.         a Delaware corporation
   
 
           
 
  By:   /s/ Michael J. Valentine    
 
  Title:   Chief Financial Officer and Group President    
 
                WELLS FARGO FOOTHILL, LLC,         a Delaware limited liability
company, as Agent and as a Lender    
 
           
 
  By:   /s/ Samantha Alexander    
 
  Title:   Vice President    
 
                WACHOVIA CAPITAL FINANCE CORPORATION         (CENTRAL), an
Illinois corporation, as Documentation Agent and a Lender    
 
           
 
  By:   /s/ Anthony Dicharia    
 
  Title:   Director    
 
                BURDALE FINANCIAL LIMITED,         a United Kingdom corporation,
as a Lender    
 
           
 
  By:   /s/ David Grende    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Phillip R. Webb    
 
  Title:   Vice President    
 
                SOVEREIGN BANK,         as a Lender    
 
           
 
  By:   /s/ Robert Heinz    
 
  Title:   Director    





--------------------------------------------------------------------------------



 



Schedule 1.1
          As used in the Agreement, the following terms shall have the following
definitions:
          “Account” means an account (as that term is defined in the Code).
          “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic fund transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Borrower or its Subsidiaries.
          “Act” has the meaning specified therefor in Section 17.11.
          “Additional Documents” has the meaning specified therefor in
Section 5.17.
          “Additional Lender” has the meaning specified therefor in
Section 2.15.
          “Advances” has the meaning specified therefor in Section 2.1(a).
          “Affiliate” means, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, for purposes of the definition
of Eligible Accounts and Section 6.13 of the Agreement: (a) any Person which
owns directly or indirectly 10% or more of the Stock having ordinary voting
power for the election of directors or other members of the governing body of a
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.
          “Agent” has the meaning specified therefor in the preamble to the
Agreement.
          “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by Borrower or its
Subsidiaries to Agent under the Loan Documents.
          “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
          “Application Event” means the occurrence of (a) a failure by Borrower
to repay all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by the Required Lenders to declare all or any portion of the
Obligations to be due and payable, to terminate the Revolver Commitment, or to
exercise remedies against the Collateral.
          “Assignee” has the meaning specified therefor in Section 13.1(a).

 



--------------------------------------------------------------------------------



 



          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Authorized Person” means any one of the individuals identified on
Schedule A-2 (as such schedule may be amended from time to time upon written
notice to Agent).
          “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations) and all sublimits and reserves then applicable hereunder).
          “Average Excess Availability” means, as of any relevant date of
determination in any calendar month, Excess Availability determined on a 30-day
average basis for the immediately preceding calendar month for which a Borrowing
Base Certificate has been delivered by Borrower (using weekly adjustments for
Accounts and monthly adjustments for Inventory) in accordance with the Agent’s
normal availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount.
          “Average Margin Availability” means, as of any relevant date of
determination in any calendar month, Excess Availability determined on a 30-day
average basis for the immediately preceding calendar month for which a Borrowing
Base Certificate has been delivered by Borrower (using weekly adjustments for
Accounts and monthly adjustments for Inventory) in accordance with the Agent’s
normal availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount or the
Inventory Sublimit.
          “Bank Product” means any financial accommodation extended to Borrower
or its Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.
          “Bank Product Agreements” means those agreements entered into from
time to time by Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
          “Bank Product Collateralization” means providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent) to be held by Agent
for the benefit of the Bank Product Providers in an amount determined by Agent
as sufficient to satisfy the reasonably estimated credit exposure with respect
to the then existing Bank Products.
          “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Borrower or
its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all amounts that Agent or any
member of the Lender Group is obligated to pay or reimburse to a Bank Product
Provider as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Subsidiaries.
          “Bank Product Provider” means any Lender or any of its Affiliates.
          “Bank Product Reserve” means, as of any date of determination, the
lesser of (a) $3,000,000 and (b) the amount of reserves that Agent has
established (based upon the Bank Product Providers’ reasonable determination of
the credit exposure of Borrower and its Subsidiaries in respect of Bank Products
as notified to the Agent) in respect of Bank Products then provided or
outstanding.

 



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate, to be the rate at which Dollar
deposits (for delivery on the first day of the requested Interest Period) are
offered to major banks in the London interbank market 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrower in accordance with the Agreement, which determination shall be
conclusive in the absence of manifest error.
          “Base Rate” means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
          “Base Rate Loan” means the portion of the Advances that bears interest
at a rate determined by reference to the Base Rate.
          “Base Rate Margin” means, (a) through and including March 31, 2008,
the percentage per annum set forth below as Level III and, (b) thereafter, as of
any date of determination, the following percentages per annum, based upon
Average Margin Availability:

          Level   Average Margin Availability   Base Rate Margin
I
  < $20,000,000   0.00%
II
  ³ $20,000,000 but < $30,000,000   (0.25%)
III
  ³ $30,000,000   (0.50%)

          After March 31, 2008, the Base Rate Margin shall be adjusted in
accordance with the foregoing on the first day of each calendar month.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate
of Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of Borrower or any committee thereof duly authorized to act on behalf
of the board of directors (or comparable managers).
          “Borrower” has the meaning specified therefor in the preamble to the
Agreement.
          “Borrowing” means a borrowing hereunder consisting of Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of a Protective Advance.
          “Borrowing Base” means, as of any date of determination, the result
of:
          (a) 85% of the amount of Eligible Accounts (other than Seed Exchange
Accounts and Governmental Accounts) in respect of which the Account Debtor is
located in the United States or Canada, plus

 



--------------------------------------------------------------------------------



 



          (b) the lesser of
                    (i) 85% of the amount of Eligible Accounts (other than Seed
Exchange Accounts and Governmental Accounts) in respect of which the Account
Debtor is not located in the United States or Canada, and
                    (ii) $2,000,000, plus
          (c) the lesser of
                    (i) 85% of the amount of Eligible Accounts that are
Governmental Accounts, and
                    (ii) $1,000,000, plus
          (d) the lesser of
                    (i) 50% of the amount of Eligible Accounts that are Seed
Exchange Accounts, and
                    (ii) $4,000,000, plus
          (e) the lowest of
                    (i) 70% of the value of Eligible Inventory (excluding Seed
Inventory, Packaging Inventory and Inventory in transit from one location of
Borrower to another), less the Grower Payable Reserve,
                    (ii) 85% times the most recently determined Net Liquidation
Percentage times the book value of Borrower’s Inventory (excluding Seed
Inventory, Packaging Inventory and Inventory in transit from one location of
Borrower to another), less the Grower Payable Reserve and
                    (iii) $92,500,000 (the “Inventory Sublimit”), plus
          (f) the lowest of
                    (i) 35% of the value of Eligible Inventory that is Packaging
Inventory,
                    (ii) 85% times the most recently determined gross
liquidation value of Eligible Inventory constituting Packaging Inventory, and
                    (iii) $3,500,000, plus
          (g) the lesser of
                    (i) 50% of the value of Eligible Inventory constituting Seed
Inventory, and
                    (ii) $2,000,000, plus
          (h) the lesser of

 



--------------------------------------------------------------------------------



 



                    (i) 70% of the value of Eligible Inventory in transit from
one location of the Borrower to another, and
                    (ii) $1,000,000, plus
    (i) the lesser of
                    (i) 75% times the most recently determined Net Liquidation
Percentage times the book value of Borrower’s Eligible Equipment, and
                    (ii) $7,500,000,
                    minus
          (j) the sum of (i) the Dilution Reserve, if any, (ii) the Bank Product
Reserve, and (iii) the aggregate amount of other reserves, if any, established
by Agent under Section 2.1(b).
          Notwithstanding the foregoing, the availability described in clause
(i)(ii) above shall be automatically and permanently reduced by equal
installments of $375,000 on the first day of each fiscal quarter (commencing on
June 1, 2008 and continuing thereafter) and shall be automatically and
permanently reduced to zero (0) upon the earliest to occur of (A) the date on
which the foregoing availability shall be reduced in full; (B) the date upon
which demand for repayment of the Advances is made by Agent or Required Lenders
as a result of the occurrence and continuation of an Event of Default; and
(C) the date upon which this Agreement terminates pursuant to its provisions.
          “Borrowing Base Certificate” means a certificate in the form of
Exhibit B-1.
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of Illinois
or the state of Georgia, except that, if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, excluding
(a) expenditures paid with insurance or condemnation proceeds, (b) expenditures
which reinvest the proceeds of asset sales, and (c) expenditures for leasehold
improvements to the extent reimbursed by the applicable landlord.
          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from

 



--------------------------------------------------------------------------------



 



the date of acquisition thereof issued by any bank organized under the laws of
the United States or any state thereof having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, and (f) Investments in money market funds or money market
mutual funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (e) above.
          “Cash Management Account” has the meaning specified therefor in
Section 2.7(a).
          “Cash Management Agreements” means those certain cash management
agreements, in form and substance satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks, as amended, restated or otherwise modified from time to time.
          “Cash Management Bank” has the meaning specified therefor in
Section 2.7(a).
          “Change of Control” means that (a) Permitted Holders fail to own and
control, directly or indirectly, 51% or more of the Stock of Borrower having the
right to vote for the election of members of the Board of Directors, (b) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act), other than Permitted Holders, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 20%,
or more, of the Stock of Borrower having the right to vote for the election of
members of the Board of Directors, or (c) a majority of the members of the Board
of Directors do not constitute Continuing Directors.
          “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) hereunder.
          “Code” means the Illinois Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Borrower or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in Borrower’s or its Subsidiaries’ books and records, Equipment or
Inventory, in each case, in form and substance reasonably satisfactory to Agent,
as the same may be amended, restated or otherwise modified from time to time.
          “Collateral Use Agreement” means that certain Collateral Use and
Access Agreement dated on or about the Closing Date among the Borrower, the Term
Lender and Agent, as the same may be amended, restated or otherwise modified
from time to time.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds, but excluding cash proceeds of assets that are not
Collateral).
          “Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

 



--------------------------------------------------------------------------------



 



          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
          “Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account), as the same
may be amended, restated or otherwise modified from time to time.
          “Copyright Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that fails to make any Advance
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.
          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means the Deposit Account of Borrower identified
on Schedule D-1.
          “Designated Account Bank” has the meaning specified therefor in
Schedule D-1.
          “Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 12 consecutive months, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrower’s Accounts during such period, by (b) Borrower’s billings with respect
to Accounts during such period.
          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution is in excess of 5%.
          “Dollars” or “$” means United States dollars.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.

 



--------------------------------------------------------------------------------



 



          “EBITDA” means, with respect to any fiscal period, (a) Borrower’s
consolidated net earnings (or loss), minus (b)(i) extraordinary gains, and
(ii) interest income for such period, plus (c)(i) interest expense, (ii) income
taxes, (iii) depreciation and amortization, (iv) other non-cash expenses,
charges and losses (including, without limitation, stock option expenses,
retirement plan expense, impairment charges and charges and losses arising from
accounting pronouncements), (v) extraordinary or nonrecurring non-cash losses
for such period, and (vi) fees, expenses and prepayment premiums incurred in
connection with the consummation of the financing provided under this Agreement
and the Term Loan Agreement, in each case, determined on a consolidated basis in
accordance with GAAP.
          “Eligible Accounts” means those Accounts created by Borrower in the
ordinary course of its business, that arise out of Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
          (a) Accounts (other than Seed Exchange Accounts) that the Account
Debtor has failed to pay within 90 days of original invoice date, and Seed
Exchange Accounts that the Account Debtor has failed to pay within 270 days of
original invoice date,
          (b) Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,
          (c) Accounts with respect to which the Account Debtor is an Affiliate
of Borrower or an employee or agent of Borrower or any Affiliate of Borrower,
          (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
          (e) Accounts that are not payable in Dollars or Canadian dollars (it
being understood and agreed that the portion of Seed Exchange Accounts payable
in Dollars and not in kind shall not be excluded under this clause (e)),
          (f) Accounts with respect to which the Account Debtor is the
government of any foreign country or foreign sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit satisfactory to
Agent (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Agent and is directly drawable by Agent, or (y) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent,
          (g) [Reserved.],
          (h) Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
          (i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 10% or with respect to (i) Wal-Mart Stores, Inc., 25%,
or (ii) Costco Wholesale Corporation, 15% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its

 



--------------------------------------------------------------------------------



 



Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates), of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
          (j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
          (k) Accounts with respect to which the Account Debtor is located in a
state or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless Borrower has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that
Borrower may qualify subsequently as a foreign entity authorized to transact
business in such state or jurisdiction and gain access to such courts, without
incurring any cost or penalty viewed by Agent to be significant in amount, and
such later qualification cures any access to such courts to enforce payment of
such Account,
          (l) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
          (m) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
          (n) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or
          (o) Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrower of the subject contract for goods or services.
          “Eligible Equipment” means Equipment of the Borrower (x) in respect of
which the Agent has received an appraisal of the Net Liquidation Percentage,
which appraisal is from an appraiser acceptable to Agent and is in form and
substance acceptable to Agent, in each case in the exercise of its Permitted
Discretion, (y) that complies with each of the representations and warranties
respecting Equipment made in the Loan Documents and (z) that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit or appraisal
performed by Agent from time to time after the Closing Date. An item of
Equipment shall not be included in Eligible Equipment if:
          (a) Borrower does not have good, valid, and marketable title thereto,
          (b) it is not located at one of the locations in the continental
United States set forth on Schedule E-1, as such schedule may be amended from
time to time upon written notice to Agent,
          (c) it is located on real property leased by Borrower, unless, within
90 days after the Closing Date, it is subject to a Collateral Access Agreement
executed by the lessor, or
          (d) it is not subject to a valid and perfected first priority Agent’s
Lien, subject only to Permitted Liens of the type described in clauses (b),
(c) and (g) of the definition thereof.

 



--------------------------------------------------------------------------------



 



          “Eligible Inventory” means Inventory consisting of first quality raw
materials and finished goods held for sale in the ordinary course of Borrower’s
business that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrower’s historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:
          (a) Borrower does not have good, valid, and marketable title thereto,
          (b) it is not located at one of the locations in the continental
United States set forth on Schedule E-1 (or in-transit from one such location to
another such location), as such schedule may be amended from time to time upon
written notice to Agent,
          (c) it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless, within 90 days after the Closing Date, it is
subject to a Collateral Access Agreement executed by the lessor or warehouseman,
as the case may be, and unless it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,
          (d) it is not subject to a valid and perfected first priority Agent’s
Lien, subject only to Permitted Liens of the type described in clauses (b),
(c) and (g) of the definition thereof,
          (e) it consists of goods returned or rejected by Borrower’s customers,
          (f) it is Seed Inventory during any period other than February 1
through June 30 of any year, or
          (g) it consists of goods that are obsolete or slow moving, restrictive
or custom items, work-in-process, or goods that constitute spare parts, shipping
materials, supplies used or consumed in Borrower’s business (in each case, other
than Packaging Inventory), bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment.
          “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, financial institution, or fund that is engaged in making, purchasing,
or otherwise investing in commercial loans in the ordinary course of its
business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.
          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of Borrower, its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Borrower, its
Subsidiaries, or any of their predecessors in interest.

 



--------------------------------------------------------------------------------



 



          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
          “Environmental Liabilities” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities.
          “Equipment” means equipment (as that term is defined in the Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Borrower or its Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of Borrower or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
          “Event of Default” has the meaning specified therefor in Section 7.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus all book overdrafts of Borrower and its
Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Agent in its Permitted Discretion.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Collateral” has the meaning specified therefor in the
Security Agreement.
          “Existing Agent” has the meaning specified therefor in Schedule 3.1.
          “Existing Lenders” has the meaning specified therefor in Schedule 3.1.
          “Existing Letter of Credit” means Letter of Credit No. S502083 amended
as of May 1, 2006 issued by LaSalle Bank National Association in favor of
SunTrust Bank, as Trustee.
          “Fee Letter” means that certain fee letter between Borrower and Agent,
in form and substance satisfactory to Agent, as the same may be amended,
restated or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



          “Fixed Charges” means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the sum, without duplication, of (a) Interest Expense paid in cash during such
period and (b) regularly scheduled principal payments of Indebtedness during
such period.
          “Fixed Charge Coverage Ratio” means, with respect to Borrower for any
period, the ratio of (i) EBITDA for such period minus Capital Expenditures not
financed with the proceeds of Indebtedness and made (to the extent not already
incurred in a prior period) or incurred during such period minus all federal,
state, and local income taxes paid in cash during such period, to (ii) Fixed
Charges for such period.
          “FSA” means the Food Security Act of 1985, as amended, or any
successor statute thereto.
          “FSA State” means Alabama, Colorado, Idaho, Louisiana, Minnesota,
Mississippi, Montana, Nebraska, New Hampshire, New Mexico, North Dakota,
Oklahoma, Oregon, South Dakota, Utah, Vermont, West Virginia, Wyoming and any
other state of the United States of America that is certified after the date
hereof to have a “central filing system” as defined in the FSA.
          “Funded Indebtedness” means, as of any date of determination, all
Indebtedness for borrowed money or letters of credit of Borrower, determined on
a consolidated basis in accordance with GAAP, that by its terms matures more
than one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Revolver Usage, the Term Loan, and the amount
of their Capital Lease Obligations.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning specified therefor in
Section 2.13(b)(ii).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Accounts” means any Account with respect to which the
Account Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrower has complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of the
United States.
          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
          “Grower Payable Reserve” means, as of any date of determination, the
amount of reserves that Agent has established in respect of accounts payable of
Borrower and its Subsidiaries then outstanding to growers or suppliers of
agricultural products based upon the then most recently delivered information
regarding accounts payable required to be delivered pursuant to Section 5.3.
          “Growers’ Lien Laws” means, collectively, state and federal laws of
the United States of America applicable to Borrower’s purchase of agricultural
products on credit from any selling party that create a Lien or imposes a trust
upon the agricultural products sold and/or the proceeds of such agricultural
products for the benefit of such selling party or a creditor thereof to secure
payment for such agricultural products.

 



--------------------------------------------------------------------------------



 



          “Guarantors” means each Subsidiary of Borrower other than, so long as
no Event of Default has occurred and is continuing, JBSS Properties, LLC, and
“Guarantor” means any one of them.
          “Guaranty” means a general continuing guaranty in the form of
Exhibit G-1 hereto.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
          “Hedge Agreement” means any and all agreements or documents now
existing or hereafter entered into by Borrower or any of its Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Borrower’s or any of its
Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security, or currency valuations or commodity prices.
          “Holdout Lender” has the meaning specified therefor in
Section 14.2(a).
          “Incremental Amendment” has the meaning specified therefor in
Section 2.15.
          “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a
lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Person or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations to pay the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedge Agreements, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above.
          “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3.
          “Indemnified Person” has the meaning specified therefor in
Section 10.3.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          “Intercompany Subordination Agreement” means a subordination agreement
executed and delivered by Borrower, each of its Subsidiaries, and Agent, the
form and substance of which is satisfactory to Agent.
          “Interest Expense” means, for any period, the aggregate of the
interest expense of Borrower for such period, determined on a consolidated basis
in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1 or 2 weeks or 1, 2, 3 or 6 months thereafter;
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
of 1, 2, 3 or 6 months that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3 or 6 months after the
date on which the Interest Period began, as applicable, and (e) Borrower may not
elect an Interest Period which will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Inventory Sublimit” has the meaning specified in the definition of
“Borrowing Base” contained in this Schedule 1.1.
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business consistent with past practice), or acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.
          “IRB Documents” means the Trust Indenture dated as of June 1, 1987
between the Decatur County-Bainbridge Industrial Development Authority, as
Issuer, and Trust Company Bank, as Trustee, and the other documents and
instruments executed and delivered pursuant to, or in connection with, such
Trust Indenture, as the same may be amended, restated or otherwise modified from
time to time.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means WFF or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.
          “L/C” has the meaning specified therefor in Section 2.12(a).
          “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “L/C Margin” means, (a) through and including March 31, 2008, the
percentage per annum set forth below as Level III and, (b) thereafter, as of any
date of determination, the following percentages per annum, based upon Average
Margin Availability:

                  Level   Average Margin Availability   L/C Margin
I
    < $20,000,000       2.00 %
II
  ³ $20,000,000 but < $30,000,000     1.75 %
III
    ³ $30,000,000       1.50 %

 



--------------------------------------------------------------------------------



 



          After March 31, 2008, the L/C Margin shall be adjusted in accordance
with the foregoing on the first day of each calendar month.
          “L/C Undertaking” has the meaning specified therefor in
Section 2.12(a).
          “Lender” and “Lenders” have the respective meanings set forth in the
preamble to the Agreement, and shall include any other Person made a party to
the Agreement in accordance with the provisions of Section 2.15 or 13.1.
          “Lender Group” means, individually and collectively, each of the
Lenders (including the Issuing Lender) and Agent.
          “Lender Group Expenses” means all (a) out-of-pocket costs or expenses
(including taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group to the extent permitted by the terms of the Loan
Documents, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office or the copyright office, but not
including any internal overhead cost allocations by Agent), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, including, but not
limited to appraisals of the Borrower’s Equipment; provided, however, so long as
no Event of Default has occurred and is continuing, Lender Group Expenses shall
only include such fees and charges in respect of one appraisal of Borrower’s
Equipment per calendar year), real estate surveys, real estate title policies
and endorsements, and environmental audits, (c) costs and expenses incurred by
Agent in the disbursement of funds to Borrower or other members of the Lender
Group (by wire transfer or otherwise), (d) charges paid or incurred by Agent
resulting from the dishonor of checks, (e) reasonable out-of-pocket costs and
expenses paid or incurred by the Lender Group to correct any Event of Default or
enforce any provision of the Loan Documents, or, at any time after the
occurrence of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses (including travel,
meals, and lodging) of Agent related to any inspections or audits to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter, (g) reasonable costs and expenses of third
party claims or any other suit paid or incurred by the Lender Group in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any its Subsidiaries, (h) Agent’s and each Lender’s reasonable
out-of-pocket costs and expenses (including attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable out-of-pocket costs and expenses
(including attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.

 



--------------------------------------------------------------------------------



 



          “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.
          “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding)
to be held by Agent for the benefit of those Lenders with a Revolver Commitment
in an amount equal to 105% of the then existing Letter of Credit Usage,
(ii) causing the Underlying Letters of Credit to be returned to the Issuing
Lender, or (iii) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
the Agent (in its sole discretion) in an amount equal to 105% of the then
existing Letter of Credit Usage (it being understood that the Letter of Credit
fee set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fee that accrues must be an amount that
can be drawn under any such standby letter of credit).
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “LIBOR Deadline” has the meaning specified therefor in
Section 2.13(b)(i).
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning specified therefor in Section 2.13(a).
          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent by dividing (a) the Base LIBOR Rate for
such Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate
shall be adjusted on and as of the effective day of any change in the Reserve
Percentage.
          “LIBOR Rate Loan” means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate Margin” means, (a) through and including March 31, 2008,
the percentage per annum set forth below as Level III and, (b) thereafter, as of
any date of determination, the following percentages per annum, based upon
Average Margin Availability:

                  Level   Average Margin Availability   LIBOR Rate Margin
I
    < $20,000,000       2.50 %
II
  ³ $20,000,000 but < $30,000,000     2.25 %
III
    ³ $30,000,000       2.00 %

          After March 31, 2008, the LIBOR Rate Margin shall be adjusted in
accordance with the foregoing on the first day of each calendar month.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
          “Loan Account” has the meaning specified therefor in Section 2.10.

 



--------------------------------------------------------------------------------



 



          “Loan Documents” means the Agreement, the Bank Product Agreements, any
Borrowing Base Certificate, the Cash Management Agreements, the Control
Agreements, the Copyright Security Agreement, the Fee Letter, any Guaranty, any
Intercompany Subordination Agreement, the Letters of Credit, the Patent Security
Agreement, the Security Agreement, the Trademark Security Agreement, the Side
Letter, any note or notes executed by Borrower in connection with the Agreement
and payable to a member of the Lender Group, and any other agreement entered
into, now or in the future, by Borrower or any of its Subsidiaries and the
Lender Group in connection with the Agreement, as the same may be amended,
restated or otherwise modified from time to time.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or financial
condition of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or its Subsidiaries.
          “Maturity Date” has the meaning specified therefor in Section 3.3.
          “Maximum Revolver Amount” means $117,500,000, as such amount may be
increased in accordance with Section 2.15.
          “Maximum Revolver Amount Increase” has the meaning specified therefor
in Section 2.15.
          “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Net Cash Proceeds” means, with respect to any sale or disposition by
Borrower or any of its Subsidiaries of property or assets, the amount of cash
proceeds received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and
          “Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Inventory or Equipment, as the case may be, that is estimated to be
recoverable in an orderly liquidation of such Inventory or Equipment, as the
case may be, net of all associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected by Agent.
          “Obligations” means (a) all loans, Advances, debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), contingent reimbursement
obligations with respect to outstanding Letters of Credit, prepayment premiums,
liabilities (including all amounts charged to Borrower’s Loan Account pursuant
to the Agreement), obligations (including indemnification obligations), fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description, in each case
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or

 



--------------------------------------------------------------------------------



 



indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
          “Originating Lender” has the meaning specified therefor in
Section 13.1(e).
          “Overadvance” has the meaning specified therefor in Section 2.5.
          “Packaging Inventory” means Eligible Inventory constituting corrugated
boxes, jars, labels, cartons, film and shipping supplies used in the packaging
of nuts and other food products sold by the Borrower.
          “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
          “Participant” has the meaning specified therefor in Section 13.1(e).
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
          “Permitted Dispositions” means (a) sales or other dispositions of
Equipment that is substantially worn, damaged or obsolete in the ordinary course
of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents, (d)
the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business and
(e) sales or other dispositions of Collateral of Borrower not to exceed
$2,500,000 in the aggregate in any calendar year.
          “Permitted Holders” means the Persons identified on Schedule P-1.
          “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, and (d) Investments received in settlement of
amounts due to Borrower or any of its Subsidiaries effected in the ordinary
course of business or owing to Borrower or any of its Subsidiaries as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries.
          “Permitted Liens” means (a) Liens held by Agent to secure the
Obligations, (b) Liens for unpaid taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not have
priority over the Agent’s Liens and the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests, (c) judgment Liens that
do not constitute an Event of Default under Section 7.7 of the Agreement,
(d) Liens set forth on Schedule P-2; provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof, (e) the interests of lessors under operating
leases, (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof, (g) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers (“Subject Third Parties”), incurred in the ordinary
course of business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet delinquent, or (ii) are the subject of
Permitted Protests, (h) Liens arising by contract incurred in the

 



--------------------------------------------------------------------------------



 



ordinary course of business and not in connection with the borrowing of money in
favor of Subject Third Parties, (i) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (j) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (k) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (l) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof, (m) Liens of lessees of Real Property owned by Borrower,
(n) Liens on Deposit Accounts granted or arising in the ordinary course of
business in favor of depositary banks maintaining such Deposit Accounts solely
to the extent they secure customary account fees and charges payable in respect
of such Deposit Accounts and overdrafts and (o) Liens on the Term Lender
Collateral Account.
          “Permitted Protest” means the right of Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes), or rental payment; provided that
(a) a reserve with respect to such obligation is established on Borrower’s or
its Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower or its Subsidiary, as applicable, in good faith, (c) Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens and, (d) in
respect of tax liens, Agent shall, in its Permitted Discretion, be entitled to
institute a reserve in accordance with Section 2.1(b) in an amount equal to the
amount of such tax lien.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of the
amount permitted pursuant to Section 6.1(c).
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Projections” means Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
          (b) with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
          (c) [Reserved], and

 



--------------------------------------------------------------------------------



 



          (d) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment, by
(ii) the aggregate amount of Revolver Commitments of all Lenders; provided,
however, that in the event the Revolver Commitments have been terminated or
reduced to zero, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the outstanding principal amount of such Lender’s
Advances plus such Lender’s ratable portion of the Risk Participation Liability
with respect to outstanding Letters of Credit, by (B) the outstanding principal
amount of all Advances plus the aggregate amount of the Risk Participation
Liability with respect to outstanding Letters of Credit.
          “Protected Vendor” means any Person that is afforded the benefit of
any Lien or trust upon agricultural products sold to Borrower and/or its
Subsidiaries and/or any proceeds of such agricultural products under any
Growers’ Lien Law.
          “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i).
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by Borrower or its Subsidiaries and the improvements
thereto.
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Refinancing Indebtedness” means refinancings, renewals, or extensions
of Indebtedness so long as: (a) such refinancings, renewals, or extensions do
not result in an increase in the principal amount of the Indebtedness so
refinanced, renewed, or extended, (b) such refinancings, renewals, or extensions
do not result in an increase in the interest rate with respect to the
Indebtedness so refinanced, renewed, or extended, (c) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are materially more burdensome or
restrictive to Borrower, (d) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (e) the Indebtedness that is refinanced, renewed, or extended
is not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) comply with
Environmental Laws that pertain to the release of Hazardous Materials.

 



--------------------------------------------------------------------------------



 



          “Replacement Lender” has the meaning specified therefor in
Section 14.2(a).
          “Report” has the meaning specified therefor in Section 15.16.
          “Required Availability” means that the sum of (a) Excess Availability,
less, the aggregate amount, if any, of all trade payables of Borrower and its
Subsidiaries aged in excess of historical levels with respect thereto, plus
(b) Qualified Cash exceeds $20,000,000.
          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (d) of the definition of Pro Rata Shares)
exceed 50%; provided, however, at any time there are fewer than four
(4) Lenders, Required Lenders shall constitute no fewer than two (2) Lenders, it
being understood that, for purposes of this proviso, a Lender and all of its
Affiliates that are Lenders shall constitute but one (1) Lender.
          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
          “Responsible Officer” means each of the chief executive officer,
president, chief financial officer, vice president of finance, principal
accounting officer, treasurer, assistant treasurer, general counsel and
assistant general counsel and each other similar officer of Borrower.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.
          “Revolver Commitment Increase Lender” has the meaning specified
therefor in Section 2.15.
          “Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Letter of
Credit Usage.
          “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Securities Account” means a securities account (as that term is
defined in the Code).
          “Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower and Guarantors to
Agent, as the same may be amended, restated or otherwise modified from time to
time.

 



--------------------------------------------------------------------------------



 



          “Seed Exchange Accounts” means Eligible Accounts owing from growers in
respect of peanut seeds supplied pursuant to Borrower’s seed exchange program.
          “Seed Inventory” means Eligible Inventory consisting of peanut seeds
held for sale or exchange in connection with the Borrower’s seed exchange
program with growers.
          “Settlement” has the meaning specified therefor in Section 2.3(e)(i).
          “Settlement Date” has the meaning specified therefor in
Section 2.3(e)(i).
          “Side Letter” means that certain Side Letter executed by Agent and
Lenders in favor of Borrower dated the Closing Date.
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “Supermajority Lenders” means, at any time, Lenders whose aggregate
Pro Rata Shares (calculated under clause (d) of the definition of Pro Rata
Shares) exceed 66 2/3%.
          “Swing Lender” means WFF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b).
          “Swing Loan” has the meaning specified therefor in Section 2.3(b).
          “Taxes” has the meaning specified therefor in Section 16(a).
          “Term Lender” means Transamerica Life Insurance Company, an Iowa
corporation, and its successors and assigns under the Term Loan Documents.
          “Term Lender Collateral Account” means, collectively, the Deposit
Account and/or Securities Account of the Borrower that have been pledged to the
Term Lender and into which proceeds of the Excluded Collateral shall be
deposited by the Borrower as and when required pursuant to the terms of the Term
Loan Documents.
          “Term Loan” means the term loan made to Borrower pursuant to the Term
Loan Agreement in an aggregate outstanding principal amount not to exceed
$45,000,000.
          “Term Loan Agreement” means that certain Loan Agreement among
Borrower, the Term Lender and JBSS Properties, LLC, a Delaware limited liability
company, dated as of February 7, 2008, as the same may be amended, restated or
otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



          “Term Loan Documents” means the Term Loan Agreement and the other
documents and instruments executed pursuant thereto or in accordance therewith,
in each case as the same may be amended, restated or otherwise modified from
time to time.
          “Trademark Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.
          “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.
          “United States” means the United States of America.
          “Voidable Transfer” has the meaning specified therefor in
Section 17.8.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability
company.

 